Citation Nr: 0334980	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-17 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.E., M.D.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from January 1969 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The veteran asserts that he developed PTSD as a result of his 
service in Vietnam.  Specifically, the veteran reported that 
while on guard duty in the artillery he unit was subjected to 
mortar attacks and that he saw many casualties.  Service 
personnel records reflect that the veteran served in Vietnam, 
that he was assigned to the 3rd Battalion, 82nd Artillery, 23rd 
Infantry Division, and that his military occupational 
specialty was a wheel vehicle mechanic.  Records from the 
United States Armed Services Center for Research on Unit 
Records dated in December 1998 confirmed that the veteran's 
outfit encountered many attacks, casualties, and confirmed 
enemy kills.  Verification of Stressors "[C]orroboration of 
every detail [of a claimed stressor] including the 
appellant's personal participation" is not required; rather, 
a veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002), quoting Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The RO concluded that the veteran was involved in combat 
situations.  

The Board notes that VA medical examinations dated in July 
1973 and August 1974 reflect that the veteran complained of 
anxiety and about his Vietnam experiences.  Subsequent VA 
outpatient treatment and private medical records dated from 
1997 to 2002 show that the veteran received treatment for 
PTSD.  VA outpatient treatment records reflect that the 
veteran reported that he experienced flashbacks of his 
Vietnam experiences and that he had nightmares.  Additional 
complaints included restlessness and sleeping problems. 

The record reflects diagnoses for other acquired psychiatric 
disabilities including depression, schizophrenia, and 
anxiety.  

In October 1999, the Board remanded this matter to the RO for 
further development to include providing the veteran a VA 
psychological examination.  Accordingly, the veteran was 
provided an examination in March 2003.  At the conclusion of 
a mental status examination, the examiner determined that the 
veteran did not meet the criteria for PTSD, and diagnosed the 
veteran as having an anxiety disorder.  The examiners 
findings and rationale, however, are based on an improper 
standard.  Although the examiner acknowledged that the 
veteran had been in combat during service, he determined that 
the veteran did not have PTSD, in part, based on the 
rationale that the veteran did not participate in direct 
combat with the enemy, that the veteran was not wounded in 
combat, and the veteran was not able to report severely 
traumatic incidents and experiences in service.  Neither VA 
regulations nor case law require that the veteran be wounded 
in combat as a criterion for PTSD, and DSM-IV requires only a 
traumatic, not severely traumatic, event or incident.  In 
determining a diagnosis for PTSD, the examiner must adhere to 
Diagnostic and Statistical Manual (DSM)-IV.  38 C.F.R. 
§ 3.304(f) (citing to 38 C.F.R. § 4.125) (2003).  

Based on the medical evidence establishing a diagnosis of 
PTSD and the basis of the March 2003 findings of no PTSD, the 
Board is of the view that another VA psychological 
examination is warranted to resolve the issue of whether the 
veteran has PTSD.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board of two psychiatrists, who have 
not previously examined the veteran, if 
available, to determine the nature and 
extent of any PTSD found to be present.  
The claims folders and a copy of this 
Remand should be made available to the 
examiners for review prior to the 
examination.  All indicated studies 
should be performed, and the examination 
should be conducted in accordance with 
the provisions of DSM-IV.  The examiners 
must specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiners provide an 
opinion as to whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the PTSD was 
caused by his service stressors of 
exposure to mortar attacks, casualties, 
and enemy kills.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO should readjudicate the claim 
for service connection for PTSD.  

4.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




